Order entered January 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01606-CR

                         ADELANKE SAMUEL ALAKE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. F-10-42185-I

                                       ORDER
                      Before Justices Francis, Evans, and Stoddart
       By order dated November 20, 2014, we abated this appeal to allow the trial court to

correct the defective rule 25.2 (a)(2) certification and transmit to us a corrected certification.

Having received a supplemental record containing the corrected certification, we now

REINSTATE this appeal.


                                                      /s/   DAVID EVANS
                                                            JUSTICE